         Case 3:19-cv-00082-CDL Document 40 Filed 11/02/20 Page 1 of 23



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                                ATHENS DIVISION

CHRISTINE MAY,                            *

      Plaintiff,                          *

vs.                                       *
                                                    CASE NO. 3:19-CV-82 (CDL)
MORGAN COUNTY, et al.,                    *

      Defendants.                         *


                                    O R D E R

      Christine      May   owned   a   home    in    a   residential     lakefront

subdivision     in    Morgan     County.      Although     the    county    zoning

ordinance classified her property as single family residential

and prohibited short-term rentals, May nevertheless rented out

her home for seven days at a time.                  To clarify the ordinance’s

prohibition against short-term rentals, the county amended the

zoning ordinance and specified that rentals of fewer than thirty

days in duration were prohibited.              When May persisted in using

her home for seven-day rentals, the county prosecuted her for

violating the amended ordinance.              May responded that her use of

her property for short-term rentals prior to the amendment to the

zoning    ordinance    was   a   lawful    nonconforming    use   that     must   be

grandfathered into the amended ordinance.                 And thus she argued

she was not in violation of the amended ordinance.
         Case 3:19-cv-00082-CDL Document 40 Filed 11/02/20 Page 2 of 23



       May    was     convicted         of    violating           the     ordinance,         but     her

conviction was eventually overturned after it was determined that

her    use     was    a     lawful      nonconforming             use     because       the        prior

ordinance          that     purported          to      prohibit           short-term          rentals

generally, which was in effect when she first began renting her

property,      was        unconstitutionally              vague.        May    now     brings      this

action,      asserting       federal         and    state    law        malicious       prosecution

claims    against         Morgan     County,        the     individual          members       of    the

county commission, and the deputy sheriff who arrested her.

       Defendants filed a motion                    for judgment              on the     pleadings,

seeking      the     dismissal     of    all       claims        except       for    May’s    federal

claim against Morgan County. The individual defendants maintain

that   qualified          immunity      protects          them    from        liability      for    the

federal claims.             They along with Morgan County argue that they

cannot be liable on the state law claim because May was found

guilty by the trial court, and under Georgia law a conviction in

the    trial       court     establishes           probable        cause        even    if    it     is

subsequently          overturned.        For        the     reasons           explained      in      the

remainder of this Order, the motion for judgment on the pleadings

(ECF No. 32) is granted.

                          JUDGMENT ON THE PLEADINGS STANDARD

       “Judgment on the pleadings is appropriate where there are no

material facts in dispute and the moving party is entitled to

judgment as a matter of law.” Perez v. Wells Fargo N.A., 774 F.3d


                                                   2
        Case 3:19-cv-00082-CDL Document 40 Filed 11/02/20 Page 3 of 23



1329, 1335 (11th Cir. 2014) (quoting Cannon v. City of W. Palm

Beach, 250 F.3d 1299, 1301 (11th Cir. 2001)). In evaluating a

motion for judgment on the pleadings, the Court must “accept as

true    all   material   facts    alleged       in   the   non-moving    party’s

pleading” and “view those facts in the light most favorable to

the non-moving party.” Id. “If a comparison of the averments in

the    competing   pleadings     reveals    a   material    dispute     of   fact,

judgment on the pleadings must be denied.” Id.                  But if it is

clear from the pleadings that the non-moving party “would not be

entitled to relief” on a claim based on that party’s factual

allegations, then that claim should be dismissed.                     Horsley v.

Rivera, 292 F.3d 695, 700 (11th Cir. 2002).

                           FACTUAL ALLEGATIONS

       May alleges the following facts in support of her claims.

The Court must accept these allegations as true for purposes of

the pending motion.        May referenced several state trial court

rulings and appellate opinions in her Amended Complaint.                       The

Court may take judicial notice of these orders for the purpose of

recognizing the judicial acts that the orders represent.                     E.g.,

DeBose v. Ellucian Co., L.P., 802 F. App’x 429, 433 (11th Cir.

2019) (per curiam).

       May owned a vacation home in Morgan County, Georgia.                     In

2008, she began renting her home to others, typically for one

week at a time.       At the time, Morgan County’s zoning ordinance


                                       3
         Case 3:19-cv-00082-CDL Document 40 Filed 11/02/20 Page 4 of 23



did not contain any specific language addressing the duration of

home rentals, so May believed that her rentals were lawful.                               Am.

Compl. ¶ 14.        The ordinance stated that the purpose and intent of

the   zoning       district     where       May’s       home    was    located      was   “to

encourage       the     development         of     low     density,        single     family

residential        neighborhoods,          and      certain      uses      allied    to    or

customarily       incidental        to   traditional       residential        developments

while stressing the preservation of the natural beauty of the

lakeshore line and surrounding land.”                        May v. Morgan Cty., 807

S.E.2d    28,     31–32      (Ga.    Ct.    App.     2017)      [hereinafter      “May    I”]

(quoting Morgan County Zoning Ordinance § 11.1.1).                          The ordinance

listed specific permitted and conditional uses and stated that

“[u]ses     that      are    neither       permitted      nor    conditional        are   not

allowed,    and       uses    not   specifically          listed      in   the   table    [of

permitted uses] are not allowed in this zoning district.”                             Id. at

32 (quoting Morgan County Zoning Ordinance § 11.1.2).                            Short-term

rentals were “neither mentioned nor permitted” in the table of

permitted uses.         Id.

      Morgan County later took the position that rentals of fewer

than thirty days were prohibited but rentals of thirty days or

more were allowed.            Am. Compl. ¶ 15.           There is no allegation that

Morgan County enforced this zoning ordinance as to some short-

term rentals but not others.                      In October 2010, Morgan County

amended     its     zoning      ordinance         and    explicitly        prohibited     all


                                              4
         Case 3:19-cv-00082-CDL Document 40 Filed 11/02/20 Page 5 of 23



rentals of single-family homes for fewer than thirty consecutive

days.        Since     May    had     begun     using     her    property       for    vacation

rentals before Morgan County enacted the 2010 zoning ordinance,

May thought her nonconforming use was grandfathered and believed

that    she    could       continue       to    use    her     property    for    short-term

vacation rentals.            Id. ¶ 17.

        In    August       2011,    Morgan      County    Commission       members       Andrew

Ainslie, Mack Bohlen, Donald Harris, and Ellen Warren directed

Morgan       County    deputy       sheriff      Joseph      Pritchett     to     initiate     a

criminal       prosecution          of    May    for     violating      the     2010     zoning

ordinance.           Am.     Compl.      ¶¶ 18-19.        In    April     2012,       after   she

received the citation, May filed a civil action in the Superior

Court of Morgan County, seeking a declaration that her short-term

rentals were permitted under the pre-2010 zoning ordinance, that

her short-term rentals were thus grandfathered, and that Morgan

County       could     not     constitutionally           enforce       the     2010     zoning

ordinance against her.                   The criminal case was stayed pending a

ruling in the civil action.                     The Superior Court held a bench

trial in September 2012 and concluded that May’s use of her lake

home for short-term rentals was grandfathered, so the 2010 zoning

ordinance’s explicit short-term rental prohibition did not apply

to her property.             Ainslie, Bohlen, Harris, and Warren decided to

appeal the Superior Court’s decision.                          Id. ¶ 21.        In 2013, the

Georgia Court of Appeals vacated the superior court’s judgment


                                                 5
         Case 3:19-cv-00082-CDL Document 40 Filed 11/02/20 Page 6 of 23



and   remanded    so    that    the     superior    court    could     “address       the

threshold issues of whether May’s complaint was barred because

she   had    failed     to   exhaust      her   administrative         remedies      for

challenging the zoning ordinance and because she had failed to

challenge the ordinance within 30 days of its enactment.”                          May I,

807 S.E.2d at 30 (discussing the 2013 Georgia Court of Appeals

decision).     “On remand, the trial court ruled against May on both

threshold issues, and her attempt to appeal that decision to [the

Georgia Court of Appeals], and later to the Supreme Court of

Georgia, was denied.”          Id.    Consequently, as of January 20, 2015,

any   reasonable       person     would     have    concluded        that    the     2010

ordinance applied to May because her short-term rental operation

was not declared a lawful nonconforming use and thus was not

grandfathered.

      In 2015, after the appeals regarding May’s civil action were

completed,     Morgan    County       Commission    members     Ainslie,       Harris,

Ronald      Milton,    and     Warren     decided    to     revive     the    criminal

prosecution of May for a violation of the 2010 short-term rental

ordinance.      Am. Compl. ¶ 23.          May filed a motion to dismiss the

criminal prosecution, arguing consistent with her arguments in

her unsuccessful civil action that her use of the property as a

short-term rental home was permitted under the pre-2010 zoning

ordinance (so the short-term rental use was grandfathered) and,

in the alternative, that the pre-2010 zoning ordinance was void


                                           6
       Case 3:19-cv-00082-CDL Document 40 Filed 11/02/20 Page 7 of 23



for vagueness (so the short-term rental use was not prohibited

before 2010 and was therefore grandfathered).             Id. ¶ 24.       The

superior court denied the motion to dismiss, concluding that the

pre-2010   zoning   ordinance   prohibited    the   short-term   rental   of

May’s home, so the use of her property for rental purposes was

not grandfathered after the enactment of the 2010 ordinance.              May

I, 807 S.E.2d at 30.       The superior court did not address May’s

alternative     argument     that     the    pre-2010     ordinance       was

unconstitutionally vague and thus void such that her rentals were

permissible before 2010, and therefore, that nonconforming use

was lawful and must be grandfathered.1         The superior court found

May guilty of violating the 2010 ordinance, and sentenced May to

one month in jail.     Am. Compl. ¶ 49.      She served two days and two

nights in jail.      Id. ¶ 51.      May appealed. 2      Ainslie, Harris,


1 Citing the Georgia rule on time limits for collateral attacks on
zoning decisions, the superior court determined that May could not
challenge the constitutionality of the 2010 ordinance as applied to her
property because she did not raise a constitutional attack within
thirty days of the ordinance’s adoption. The superior court apparently
concluded that since it could not decide May’s 2012 civil action
challenging the constitutionality of the zoning ordinance as applied to
her rentals because that action was considered an untimely appeal of a
final zoning decision, it also could not consider the constitutional
challenge when it was presented in the form of an affirmative defense
to a criminal prosecution under the ordinance.    See Order Den. Def.’s
Mot. to Dismiss 8-9, Civil Action No. 2015CA28, Nov. 17, 2015, ECF No.
16-6 in 3:15-CV-52.
2 May also filed a civil action in this Court, seeking a declaration

that she had a grandfathered right to rent her property for periods of
fewer than thirty days.    While that action was pending, the superior
court issued an order finding that May’s seven-day rentals were
unlawful under the pre-2010 zoning ordinance, so the use was not
grandfathered. See generally Order Den. Def.’s Mot. to Dismiss, Civil
Action No. 2015CA28, Nov. 17, 2015, ECF No. 16-6 in 3:15-CV-52. This

                                     7
         Case 3:19-cv-00082-CDL Document 40 Filed 11/02/20 Page 8 of 23



Milton, and Warren authorized the County’s attorney to oppose the

appeal.      In 2017, the Georgia Court of Appeals concluded that

“the pre-2010 zoning ordinance prohibited May’s short-term rental

of her lake home” but remanded the case so the superior court

could     consider     May’s    argument     that     the    ordinance    was

unconstitutionally vague as applied to her conduct.               May I, 807

S.E.2d at 32-34.

        On remand from the Georgia Court of Appeals, the superior

court dismissed the citation, concluding that the pre-2010 zoning

ordinance “was unconstitutionally vague as applied to short-term

rentals of the sort at issue; that consequently, there was no

zoning ordinance prohibiting such rentals when May began renting

her house; and that her use of her house for such rentals was

therefore grandfathered so that the explicit prohibition of that

use under the amended ordinance does not apply to her property.”

Morgan Cty. v. May, 824 S.E.2d 365, 367 (Ga. 2019) [hereinafter

May II].       Ainslie, Harris, and Milton authorized the County’s

attorney to appeal this ruling to the Georgia Supreme Court.              Am.

Compl. ¶ 27.     The Georgia Supreme Court affirmed:



Court concluded that May’s claims were barred by the Rooker-Feldman
doctrine and collateral estoppel.    See generally May v. Morgan Cty.,
No. 3:15-CV-52 (CAR), 2016 WL 5662021 (M.D. Ga. Sept. 29, 2016) (Royal,
J.).   The Eleventh Circuit affirmed, finding that the Rooker-Feldman
doctrine barred May’s civil action. May v. Morgan Cty., 878 F.3d 1001,
1007 (11th Cir. 2017) (per curiam).       Neither this Court nor the
Eleventh Circuit addressed the merits of May’s claim that she had a
constitutionally protected, grandfathered right to use her vacation
home for seven-day rentals.

                                       8
         Case 3:19-cv-00082-CDL Document 40 Filed 11/02/20 Page 9 of 23



      [W]e agree with the trial court’s determination that
      the     County’s     old    zoning    ordinance    was
      unconstitutionally vague as applied to seven-night
      rentals of May’s property. As a result, the old
      ordinance cannot be applied to that use of May’s
      property, meaning that her use of her house for such a
      rental was grandfathered and not subject to the short-
      term rental ban in the amended ordinance. May’s
      criminal citation for violating the amended ordinance
      was properly dismissed.

May   II,    824    S.E.2d   at    368.            May    then    brought   this   action,

asserting claims against the County and the individual Defendants

(County Commission members Ainslie, Bohlen, Harris, Milton, and

Warren and deputy sheriff Pritchett) for malicious prosecution

under 42 U.S.C. § 1983 and Georgia law.                          Defendants contend that

the individual Defendants are entitled to qualified immunity on

the   § 1983   claims     and     that    all       the    state    law claims     must   be

dismissed.

                                     DISCUSSION

I.    May’s § 1983 Claims Against the Individual Defendants

      May asserts § 1983 malicious prosecution claims                          under the

Fourth      Amendment     against        the        individual       Defendants.          The

individual Defendants argue that they are entitled to qualified

immunity.          “Qualified     immunity         shields       public   officials   from

liability for civil damages when their conduct does not violate a

constitutional right that was clearly established at the time of

the challenged action.”             Laskar v. Hurd, 972 F.3d 1278, 1284

(11th Cir. 2020) (quoting Echols v. Lawton, 913 F.3d 1313, 1319

(11th Cir. 2019)).           To receive qualified immunity, an official


                                               9
         Case 3:19-cv-00082-CDL Document 40 Filed 11/02/20 Page 10 of 23



must     establish       that       the    challenged          action       was     within         the

official’s discretionary authority.                          Id.     May does not dispute

that the officials acted within their discretionary authority, so

she    must     establish       that      they       are    not    entitled       to    qualified

immunity from her claim of malicious prosecution.                                  To do that,

May must demonstrate that the individual Defendants “(1) violated

a     federal     statutory         or    constitutional             right,       and    (2)       the

unlawfulness       of    their      conduct      was        clearly       established         at   the

time.” Id. (quoting District of Columbia v. Wesby, 138 S. Ct.

577, 589 (2018)).

       “‘Clearly        established’        means          that,     at    the    time    of       the

officer’s conduct, the law was ‘sufficiently clear’ that every

‘reasonable official would understand that what he is doing’ is

unlawful.”        Wesby, 138 S. Ct. at 589 (quoting Ashcroft v. al-

Kidd, 563 U.S. 731, 741 (2011)).                           So, “existing law must have

placed    the     constitutionality             of    the    officer’s        conduct     ‘beyond

debate.’” Id. (quoting al-Kidd, 563 U.S at 741).                              “This demanding

standard protects ‘all but the plainly incompetent or those who

knowingly violate the law.’” Id. (quoting Malley v. Briggs, 475

U.S.    335,    341     (1986)).          “To    be    clearly       established,         a    legal

principle       must    have    a    sufficiently            clear    foundation         in    then-

existing precedent.”             Id.       “It is not enough that the rule is

suggested by then-existing precedent. The precedent must be clear

enough     that    every       reasonable        official          would    interpret         it   to


                                                 10
        Case 3:19-cv-00082-CDL Document 40 Filed 11/02/20 Page 11 of 23



establish the particular rule the plaintiff seeks to apply.” Id.

at 590.      “Otherwise, the rule is not one that ‘every reasonable

official’ would know.”                Id. (quoting Reichle v. Howards, 566 U.S.

658,   664    (2012).           And,    the “rule’s        contours      must   be    so    well

defined      that    it    is     ‘clear    to    a     reasonable       officer     that   his

conduct      was    unlawful       in    the   situation        he   confronted.’”           Id.

(quoting Saucier v. Katz, 533 U.S. 194, 202 (2001).

       Here, May contends that the individual Defendants violated

her clearly established Fourth Amendment rights when they pursued

her    prosecution        for     violating       the    2010     zoning    ordinance.         A

Fourth Amendment claim for malicious prosecution is “‘shorthand’

for a claim of deprivation of liberty pursuant to legal process.”

Laskar,      972    F.3d     at    1292.         To     maintain     a   § 1983      malicious

prosecution         claim,      May     must     prove     “(1)      that   the      defendant

violated [her] Fourth Amendment right to be free from seizures

pursuant to legal process and (2) that the criminal proceedings

against [her] terminated in [her] favor.”                            Luke v. Gulley, 975

F.3d 1140, 1144 (11th Cir. 2020) (simplifying the standard for

malicious prosecution into two elements).                          To establish that the

individual Defendants violated her Fourth Amendment right to be

free from seizures pursuant to legal process, May must show “that

the legal process justifying [her] seizure was constitutionally

infirm” and that her “seizure would not otherwise be justified

without legal process.”                 Williams v. Aguirre, 965 F.3d 1147, 1165


                                                 11
         Case 3:19-cv-00082-CDL Document 40 Filed 11/02/20 Page 12 of 23



(11th Cir. 2020).             May can satisfy this burden by establishing

that the officials who pursued the arrest knew that there was no

probable cause for the arrest.                   Id.

        May alleges that in prosecuting her for violating the 2010

ordinance, the individual Defendants knew there was no probable

cause for her arrest and thus violated clearly established law.

She points out that the Eleventh Circuit has held that qualified

immunity      does     not       apply     to    Fourth      Amendment       claims      if    the

defendants did not have a reasonable suspicion to believe that

the    plaintiff       engaged      in     any    criminal         activity.         See,     e.g.,

Thornton v. City of Macon, 132 F.3d 1395, 1400 (11th Cir. 1998)

(per    curiam)       (affirming         denial       of   officers’     summary       judgment

motion       on     qualified      immunity        grounds         because     no    reasonable

officer      could     have       concluded       under      the    facts    presented        that

either arrestee committed felony obstruction of a law enforcement

under Georgia law); Williamson v. Mills, 65 F.3d 155, 158 (11th

Cir. 1995) (per curiam)                  (reversing grant            of officer’s summary

judgment          motion    on     qualified          immunity       grounds        because     no

reasonable         officer       could     have       believed,      based     only     on     the

information he had, that the arrestee committed a crime by taking

photographs at a festival).                     May does not seriously dispute that

if     her   short-term          rentals    were       not    grandfathered,           then    her

conduct      violated       the    2010    short-term         rental    zoning        ordinance.

But     if    the     use    of    her     house       for    seven-night           rentals    was


                                                 12
         Case 3:19-cv-00082-CDL Document 40 Filed 11/02/20 Page 13 of 23



grandfathered, then she was not subject to the 2010 ordinance’s

short-term      rental    ban.       So,    for    purposes      of   the     qualified

immunity      analysis,      the     key    question        is   whether       it     was

sufficiently clear to every reasonable official in the individual

Defendants’      position     that    the       2010    ordinance     could    not     be

enforced against May.

        Under Georgia law, a use of property that does not conform

to a current zoning ordinance may be grandfathered such that the

prohibition in the current ordinance does not apply as long as

the nonconforming use was lawful at the time it began.                               See,

e.g., Rockdale Cty. v. Burdette, 604 S.E.2d 820, 822 (Ga. 2004)

(explaining what constitutes a pre-existing nonconforming use).

Here, the pre-2010 ordinance prohibited all short-term rentals,

which could reasonably be expected to include seven-day rentals.

Thus,    when   May’s     prosecution      here    was    initiated,    it     was    not

unreasonable to conclude that May’s prior use was unlawful under

the old ordinance, and accordingly, this continued nonconforming

use could not be grandfathered after the enactment of the amended

ordinance.      This conclusion was bolstered by the legal rulings in

May’s civil action that sought unsuccessfully to invalidate the

old ordinance.        In reliance upon those rulings, the individual

Defendants pursued the prosecution.                    The question then becomes

whether      their       pursuit     of     the        prosecution     under        those

circumstances violated clearly established law in light of the


                                           13
           Case 3:19-cv-00082-CDL Document 40 Filed 11/02/20 Page 14 of 23



ultimate           determination     that         the        old      ordinance    was

unconstitutionally vague and thus void.

       The Supreme Court has stated: “Police are charged to enforce

laws       until    and   unless   they     are    declared         unconstitutional.”

Michigan v. DeFillippo, 443 U.S. 31, 38 (1979).3                       “The enactment

of     a     law    forecloses     speculation          by   enforcement     officers

concerning its constitutionality—with the possible exception of a

law so grossly and flagrantly unconstitutional that any person of

reasonable prudence would be bound to see its flaws.”                      Id.    Thus,

the Supreme Court has concluded that the fact that an ordinance

was found invalid on vagueness grounds after an arrest was made

under it did not “undermine the validity of the arrest made for

violation of that ordinance.”               Id. at 40.             So if an ordinance

that was not declared unconstitutional until after an arrest is

not grossly and flagrantly unconstitutional, then the arresting

official is entitled to qualified immunity.                         Id. at 40; accord

3 May argues that DeFillippo is no longer good law, citing Malley v.
Briggs, 475 U.S. 335 (1986) and Blue v. Lopez, 901 F.3d 1352 (11th Cir.
2018). Neither case involved a prosecution under a law that was later
declared unconstitutional.     Rather, the Supreme Court in Malley
concluded that an officer is not shielded by qualified immunity if a
reasonable officer in his position would have known that his arrest
warrant affidavit failed to establish probable cause and that he thus
should not have applied for it—even if a magistrate signed the warrant
despite its lack of probable cause.     Malley, 475 U.S. at 345.    The
Eleventh Circuit in Blue was presented with the question whether the
district court erred when it granted summary judgment to an officer
based solely on a state law rule that denial of a motion for directed
verdict in a criminal trial conclusively establishes the existence of
probable cause.     Blue, 901 F.3d at 1354.      The Eleventh Circuit
concluded that the rule did not apply in a § 1983 malicious prosecution
action and remanded for a determination of whether the officer
established probable cause based on the facts. Id. at 1360.

                                          14
         Case 3:19-cv-00082-CDL Document 40 Filed 11/02/20 Page 15 of 23



Cooper v. Dillon, 403 F.3d 1208, 1220 (11th Cir. 2005) (finding

that     an    officer           was     entitled         to     qualified            immunity          on    an

arrestee’s          Fourth       Amendment      § 1983           claim      because          the     statute

under       which        the      arrest       was        made       had        not        been     declared

unconstitutional at the time of the arrest and because reasonable

public officials could have differed as to the constitutionality

of the statute).                 But qualified immunity does not apply if the

law    is     “so       grossly     and    flagrantly            unconstitutional”                 that      any

reasonable official would decline to enforce it.                                       DeFillippo, 443

U.S. at 38.

        May argues that no reasonable official could conclude that

probable cause existed for her prosecution under the 2010 zoning

ordinance because every reasonable officer would know that her

short-term          rentals       were    grandfathered              and    therefore             protected.

As     alluded          to   previously,        in        Georgia,          a     nonconforming              but

“protected          .    .   .   use      is   ordinarily            defined          as    a     use     which

lawfully existed prior to the enactment of a zoning ordinance, or

of an amendment to a theretofore existing zoning ordinance, and

which therefore may be maintained after the effective date of the

ordinance       or       amendment        although        it     does       not       comply       with      the

zoning      restrictions            applicable        to       the    area.”               Burdette,         604

S.E.2d at 822 (quoting 4 Rathkopf, The Law of Zoning and Planning

§ 72.1).        To demonstrate a grandfathered, nonconforming use, a

property       owner         must      show    that        the       land       was        used     for      the


                                                     15
       Case 3:19-cv-00082-CDL Document 40 Filed 11/02/20 Page 16 of 23



nonconforming purpose before the enactment (or amendment) of the

zoning ordinance.     See id. (concluding that land that was legally

used as a used car lot before a zoning amendment that would have

restricted such use was a preexisting use that was grandfathered

after enactment of the amendment).               Here, because the “pre-2010

zoning ordinance prohibited May’s short-term rental of her lake

home,” May I, 807 S.E.2d at 32, an official in the individual

Defendants’   position     at    the    time    of    May’s   prosecution     could

reasonably conclude that May had no grandfathered right to use

her property for short-term rentals.                 So, a reasonable official

could determine, at least before the Georgia Supreme Court’s 2019

decision, that probable cause existed for May’s prosecution under

the   2010   ordinance.         For    that    reason,   it   was     not    clearly

established   at   the    time   of    May’s    prosecution    that    she    had   a

grandfathered right to use her property for short-term rentals,

and the individual Defendants are entitled to qualified immunity.

      May nonetheless argues that it was obvious that the pre-2010

ordinance was void for vagueness, that there was thus no valid

pre-2010 ordinance prohibiting her rentals, and that her short-

term rentals were lawful before 2010 and therefore grandfathered.

The individual Defendants assert that reasonable officials could

differ on these issues and that they could not have known that

May might have a grandfathered right to use her home for seven-

night rentals until the Georgia Supreme Court said so years after


                                         16
        Case 3:19-cv-00082-CDL Document 40 Filed 11/02/20 Page 17 of 23



May’s conviction.           When they pursued May’s prosecution under the

2010 ordinance, the individual Defendants had no reason to doubt

that    the      2010     ordinance,        which      clearly        prohibited          seven-day

rentals, was constitutional.                  The remaining question is whether

every reasonable official in the individual Defendants’ position

would have understood, before the Georgia Supreme Court’s 2019

ruling, that the pre-2010 ordinance was void for vagueness such

that May had a grandfathered right to use her home for seven-

night rentals.

       It   is    clear     that       to   satisfy         due    process,         a     challenged

ordinance        must    “give     a    person        of    ordinary      intelligence              fair

warning       that      specific       conduct      is     forbidden          or    mandated         and

provide sufficient specificity so as not to encourage arbitrary

and    discriminatory        enforcement.”                 May    II,    824       S.E.2d      at    367

(quoting Parker v. City of Glennville, 701 S.E.2d 182, 184 (Ga.

2010)).       “The prohibition of vagueness in criminal statutes ‘is a

well-recognized           requirement,            consonant          alike         with       ordinary

notions of fair play and the settled rules of law,’ and a statute

that flouts it ‘violates the first essential of due process.’”

Johnson     v.    United     States,        576     U.S.      591,      595    (2015)         (quoting

Connally v. Gen. Constr. Co., 269 U.S. 385, 391 (1926)).                                             So,

ordinances        which    permit       conduct        that      falls    within          a   certain

timeframe        but    criminalize         conduct        that    falls       outside         it   are

routinely found to be impermissibly vague if they fail to provide


                                                 17
        Case 3:19-cv-00082-CDL Document 40 Filed 11/02/20 Page 18 of 23



explicit    guidelines    on    what       the     relevant    timeframe     is.        See,

e.g., Bullock v. City of Dallas, 281 S.E.2d 613, 615 (Ga. 1981)

(concluding that a loitering ordinance failed in part because it

had “no specified time for the violation,” so “criminal liability

may arise from a pause of 15 seconds, one to five minutes . . . ,

15 minutes, or 5 hours apparently totally within the discretion

of the police officer”).

       As discussed above, the pre-2010 ordinance stated that the

purpose of LR-1 District, where May’s home was located, was “to

encourage       the   development          of      low     density,      single    family

residential      neighborhoods,            and     certain     uses      allied    to     or

customarily      incidental     to    traditional          residential     developments

while stressing the preservation of the natural beauty of the

lakeshore line and surrounding land.”                      May I, 807 S.E.2d at 31-

32.      The     ordinance     contained          a      section    on   permitted      and

conditional uses and stated: “Uses that are neither permitted nor

conditional are not allowed, and uses not specifically listed in

the table [of permitted and conditional uses] are not allowed in

this   zoning    district.”          Id.    at     32.      Short-term     rentals      were

“neither mentioned nor permitted under” the table of permitted

and conditional uses, so the superior court and the Georgia Court

of    Appeals    concluded     that    the        “pre-2010    ordinance     prohibited

May’s short-term rental of her lake home.”                         Id.   Simply reading

the language of the ordinance would not put a reasonable official


                                             18
         Case 3:19-cv-00082-CDL Document 40 Filed 11/02/20 Page 19 of 23



on notice that it might be unconstitutionally vague as applied to

seven-night         rentals.        The    problem,     which    the     Georgia      Supreme

Court recognized in 2019, was that “the County took the position

that fewer-than-30-day rentals were prohibited but rentals for 30

days     or    longer     were      permitted,”        even     though    the     ordinance

“contained         no   language     regarding     the    permissible          duration     for

rentals       of   houses    like    May’s,     much     less    any     sort    of   ban    on

rentals for fewer than 30 days.”                   May II, 824 S.E.2d at 366-67.

Therefore, the Georgia Supreme Court concluded that the pre-2010

zoning     ordinance        “was    unconstitutionally          vague     as    applied     to

seven-night rentals of May’s property,” so her use of her house

for such a rental was grandfathered and not subject to the short-

term rental ban in the amended ordinance.”                      Id. at 368.

       Even if all reasonable officials would know that they could

not    enforce      the     pre-2010       ordinance     against      May’s     seven-night

rentals if they allowed longer short-term rentals, the Court is

not convinced that every reasonable official in the individual

Defendants’         position       would    know   that       their    proposed-but-not-

acted-upon enforcement scheme for the pre-2010 ordinance would

render that ordinance unconstitutionally vague until the Georgia

Supreme Court said so in 2019.                 Again, the plain language of the

pre-2010 ordinance prohibited all short-term rentals and was not

ruled unconstitutional until 2019; reading the language of the

ordinance would not put every reasonable official on notice that


                                              19
        Case 3:19-cv-00082-CDL Document 40 Filed 11/02/20 Page 20 of 23



the rental prohibition was unconstitutionally vague.                       It was the

proposed application of the ordinance to some short-term rentals

but not others that made it vague.                  But there is no allegation

that the County arbitrarily                attempted to        enforce the pre-2010

against some short-term rentals but not others.4                      So, until the

Georgia    Supreme       Court    found    that   the    County’s    “position     that

fewer-than-30-day rentals were prohibited but rentals for 30 days

or   longer       were    permitted”       rendered      the    pre-2010     ordinance

unconstitutionally vague, it is not clear that every reasonable

official     would       have    reached    the   same    conclusion.         And,   if

reasonable officials could differ on this issue, then it could

not have been obvious to every reasonable official that May’s

pre-2010    rentals       would   have     been   considered      grandfathered—that

she had a lawful but nonconforming use of her home for seven-

night     rentals        before     enactment       of    the      2010     ordinance.

Accordingly, the Court is             not convinced        that every reasonable

official     in    the     individual       Defendants’        position    would   have

concluded, before the Georgia Supreme Court’s 2019 decision, that

May’s use of her home for seven-night rentals was grandfathered

and that she could thus not be prosecuted under the 2010 zoning

ordinance.        Given all this uncertainty, the Court cannot find


4 The Georgia Supreme Court’s opinion suggests that at least some County
officials had concerns about the legality of enforcing the pre-2010
ordinance against vacation rentals and determined that the rule needed
to be more concrete so that use could be regulated. May II, 824 S.E.2d
at 367 n.4.

                                            20
         Case 3:19-cv-00082-CDL Document 40 Filed 11/02/20 Page 21 of 23



that   the   2010      zoning        ordinance            was   so    grossly    and    flagrantly

unconstitutional as applied to May that any reasonable official

would decline to enforce it.                     Thus, the Court concludes that May

has    not   met    her       burden      of    demonstrating            that    it    was   clearly

established        before      2019     that         she    was      exempt     from    prosecution

under the 2010 zoning ordinance.                            The individual Defendants are

entitled to qualified immunity on May’s Fourth Amendment § 1983

claim.

II.    May’s State Law Claims

       In addition to her malicious prosecution claim under § 1983,

May asserts a malicious prosecution claim under Georgia law.                                        To

establish       such      a    claim,          the        plaintiff       must    prove      that    a

prosecution was instituted maliciously, without probable cause,

and that the prosecution                  terminated in               the plaintiff’s favor.

See,    e.g.,      O.C.G.A.      §     51-7-40        (defining          malicious      prosecution

cause of action); see also Condon v. Vickery, 606 S.E.2d 336, 339

(Ga. Ct. App. 2004) (listing elements for state law malicious

prosecution        claim).           In        Georgia,         a    conviction        conclusively

establishes        probable       cause         that       bars      a   state    law     malicious

prosecution claim even if it is overturned on appeal, unless “the

judgment in the original action is obtained by fraud, perjury, or

subornation.”          Condon, 606 S.E.2d at 339 (quoting Ga. Loan &

Trust Co. v. Johnston, 43 S.E. 27, 28 (Ga. 1902)).                                       Here, May

contends that she was prosecuted and convicted even though the


                                                     21
         Case 3:19-cv-00082-CDL Document 40 Filed 11/02/20 Page 22 of 23



complaining      witnesses      knew       that    she   did    not   violate   the    2010

ordinance.           But there is no dispute that she was convicted of

violating the ordinance.              And while May asserts that the County

may have engaged in misleading conduct before the superior court,

she does not argue that anyone lied about the facts; everyone

agrees that May rented her house for fewer than thirty days at a

time.     The remaining question for the superior court was a legal

one: did May’s conduct support her conviction and sentence under

the law?        May does not allege that her conviction and sentence

were obtained through fraud on the superior court or subornation.

At   most,      she    suggests    that      the    County’s      lawyers     made    legal

arguments that invited the superior court to err in reaching its

conclusion that May should be convicted and sentenced to jail for

her conduct.           May did not point to any Georgia authority that

there     is    an     exception      to    Georgia’s       “conviction       establishes

probable cause” rule under such circumstances, and the Court is

not permitted to rewrite Georgia law.                          Accordingly, the Court

grants Defendants’ motion to dismiss May’s state law malicious

prosecution claims.

                                       CONCLUSION

        For    the    reasons   set    forth       above,      Defendants’    motion    for

judgment on the pleadings (ECF No. 32) is granted.                           May’s § 1983

claim     against      Morgan     County      remains       pending.      The    stay    of




                                              22
      Case 3:19-cv-00082-CDL Document 40 Filed 11/02/20 Page 23 of 23



discovery is lifted.     Within fourteen days of today’s order, the

parties shall submit a joint proposed amended scheduling order.

     IT IS SO ORDERED, this 2nd day of November, 2020.

                                      S/Clay D. Land
                                      CLAY D. LAND
                                      U.S. DISTRICT COURT JUDGE
                                      MIDDLE DISTRICT OF GEORGIA




                                    23
